Exhibit 10.13

  

AMENDMENT NO. 3
TO
AMENDED AND RESTATED LOAN AGREEMENT

 

THIS AMENDMENT NO. 3 TO AMENDED AND RESTATED LOAN AGREEMENT (this “Amendment”)
dated as of December 28, 2018, is entered into by and among HORIZON CREDIT II
LLC (the “Borrower”), State Bank and Trust Company, a Georgia banking
corporation (successor by merger to AloStar Bank of Commerce), as a Lender, MUFG
UNION BANK, N.A., as a Lender, and KEYBANK NATIONAL ASSOCIATION (successor by
merger to Key Equipment Finance Inc.) as a Lender and as Arranger and Agent (in
such capacity, the “Agent”). Capitalized terms used and not otherwise defined
herein are used with the meanings set forth or incorporated by reference in the
Loan Agreement (as defined below).

 

PRELIMINARY STATEMENTS

 

A. Reference is made to that certain Amended and Restated Loan and Security
Agreement dated as of November 4, 2013 by and among the Borrower, the Lenders
and the Agent (as amended, modified, supplemented or otherwise modified prior to
the date hereof, the “Loan Agreement”).

 

B. The parties hereto have agreed to amend certain provisions of the Loan
Agreement upon the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

Article I.                 Amendments to the Loan Agreement. Upon satisfaction
of the conditions precedent set forth in Section 4 hereof the Loan Agreement is
hereby amended as follows:

 

Section 1.01        Additions to Section 1.1. The following defined terms shall
be added to Section 1.1 in alphabetical order as follows:

 

(a)         “Amendment No. 3 Effective Date” means December 28, 2018.

 

Section 1.02        Amendments to Existing Definitions. The following defined
terms are amended as follows:

 

(a)         The definition of “Facility Amount” is deleted in its entirety, and
the following substituted therefor:

 

“Facility Amount” means, at any time and as reduced or increased from time to
time, pursuant to the terms of this Agreement the aggregate dollar amount of
Commitments of all the Lenders; provided, however, that on the Termination Date
and on each date thereafter, the Facility Amount shall be equal to the
outstanding Advances as of such date. As of the Amendment No. 3 Effective Date,
the Facility Amount is $125,000,000. The Facility Amount may be increased up to
a total of $150,000,000 in accordance with the provisions of Section 2.13.

 



 

 

 

Section 1.03        Amendments to Schedule C-1. Schedule C-1 to the Loan
Agreement is deleted in its entirety, and the following substituted therefor:

 

Schedule C-1

 

Commitments

 

(as of Amendment No. 2 Effective Date)

 

Lender Commitment KeyBank National Association $75,000,000 State Bank and Trust
Company (successor by merger to AloStar Bank of Commerce) $20,000,000 MUFG Union
Bank, N.A. $30,000,000     All Lenders $125,000,000

 

 

Article II.              Representations and Warranties. The Borrower hereby
represents and warrants to each of the other parties hereto (and the parties
hereto agree that the following representations and warranties shall be deemed
to have been made pursuant to the Loan Agreement for purposes of Section 8.5
thereof), that:

 

(a)           this Amendment constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms; and

 

(b)          on the date hereof, before and after giving effect to this
Amendment, other than as amended or waived pursuant to this Amendment, no Early
Termination Event or Unmatured Termination Event has occurred and is continuing.

 

Article III.              Conditions Precedent. This Amendment shall become
effective on the first Business Day (the “Effective Date”) on which the Agent or
its counsel has received:

 

(a)            counterpart signature pages of this Amendment, executed by each
of the parties hereto;

 

(b)           confirmation by each Lender and the Agent of payment by the
Borrower of the fees described in the “Fee Letter” between the Borrower and
KeyBank National Association, dated the date hereof; and

 

(c)           certificate from the Secretary (or equivalent) of the Borrower, in
form and substance satisfactory to the Agent, certifying as to incumbency,
corporate authorization and authority to enter into and perform this Amendment
and to perform Loan Agreement as amended hereby and other customary matters.

 



 2 

 

 

Article IV.              Miscellaneous.

 

Section 4.01        Reference to and Effect on the Loan Documents.

 

(a)        Upon the effectiveness of this Amendment, (i) each reference in the
Loan Agreement to “this Loan Agreement”, “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import shall mean and be a reference to the
Loan Agreement as amended or otherwise modified hereby, and (ii) each reference
to the Loan Agreement in any other Loan Document or any other document,
instrument or agreement executed and/or delivered in connection therewith, shall
mean and be a reference to the Loan Agreement as amended or otherwise modified
hereby.

 

(b)        Except as specifically amended, terminated or otherwise modified
above, the terms and conditions of the Loan Agreement, of all other Loan
Documents and any other documents, instruments and agreements executed and/or
delivered in connection therewith, shall remain in full force and effect and are
hereby ratified and confirmed.

 

(c)         The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the Agent or any Lender
under the Loan Agreement or any other Loan Document or any other document,
instrument or agreement executed in connection therewith, nor constitute a
waiver of any provision contained therein, in each case except as specifically
set forth herein.

 

Section 4.02        Execution in Counterparts. This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page to this
Amendment by telecopier shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

Section 4.03        Governing Law. This Amendment shall be governed by and
construed in accordance with the laws of the State of New York.

 

Section 4.04        Headings. Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

  

[Signature Pages Follow]

 

 3 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the date first above written.

 

  HORIZON CREDIT II LLC                     By:         Name:         Title:    

 

Signature Page to Amendment No. 3

 

 

 

 



  KEYBANK NATIONAL ASSOCIATION, as Agent                   By:         Name:    
    Title:    

 

  KEYBANK NATIONAL ASSOCIATION, as a Lender                 By:         Name:  
      Title:    

 



Signature Page to Amendment No. 3

 

 

 

 



  State Bank and Trust Company, as a Lender                   By:        
Name:         Title:  

 

Signature Page to Amendment No. 3

 

 

 

 



  MUFG UNION BANK, N.A., as a Lender                   By:         Name:        
Title:    

 

Signature Page to Amendment No. 3

 

 

